DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites, “A method for identifying a farm animal having an impairment of regulative capacity in response to metabolic stress, the method comprising: a) assessing a value of a nonlinear domain heart rate variability component LMAX of a farm animal based on a heart beat interval data set obtained for said farm animal; b) comparing the value of LMAX assessed according to (a) with a species specific threshold of LMAx, whereby a farm animal having an impairment of regulative capacity will be identified ”

This judicial exception is not integrated into a practical application because the method is directed towards a naturally occurring correlation and the data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are an insignificant extra-solution activity.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (U.S Publication No. 2004/0019289). 

Regarding Claim 1, Ross teaches A method for identifying a farm animal having an impairment of regulative capacity in response to metabolic stress, the method comprising: a) assessing a value of a nonlinear domain heart rate variability component LMAX of a farm animal based on a heart beat interval data set obtained for said the farm animal (Para 23, “In one embodiment, the present invention provides a method for detection of a preselected condition such as e.g., subclinical stress or subclinical pain in a subject animal using heart rate variability analysis.  In one embodiment, the method comprises the steps of determining a heart rate and/or inter-beat interval for the subject animal over a preselected period of time to determine the subject animal's heart rate data.  The heart rate data can be detected and analyzed from an ECG or PPG signal received from a signal detection means located on the animal.  The method further comprises analyzing the collected heart rate or inter-beat data from the subject animal via spectral analysis to identify a set of heart rate variability data for the subject animal for a selected heart rate variability parameter such as a frequency domain or time domain parameter such as LF/HF ratio.”); b) comparing the value of LMAX assessed according to (a) with a species specific threshold of LMAx, whereby a farm animal having an impairment of regulative capacity will be identified (Para 23, “The method further comprises analyzing the collected heart rate or inter-beat data from the subject animal via spectral analysis to identify a set of heart rate variability data for the subject animal for a selected heart rate variability parameter such as a frequency domain or time domain parameter such as LF/HF ratio.  The heart rate variability data from the selected animal can be compared to substantially normal values established for the selected animal species or compared to the subject animal's own previously identified substantially normal values or HRV pattern over a period of time and thereby determine whether the preselected condition exists.”).

Regarding Claim 2, Ross teaches wherein the farm animal is selected from the group of species consisting of horse, cow, pig and goat- preferably a cow, more preferably a dairy cow (Para 33, “One of skill in the art can appreciate that, given the teachings set forth herein, the devices and methods can be readily adapted to include any of a number of selected animal species including, but not limited to, horses, dogs, cats, cows, pigs, chickens, sheep, goats and other domestic livestock or companion animals.”)

Regarding Claim 3, Ross teaches identifying the farm animal having an impairment of regulative capacity in response to metabolic stress by its value of LMAX being below the species specific threshold (Para 30, “The collected data can be analyzed via spectral analysis to establish substantially normal values and ranges for any of a number of selected variables of time domain or frequency domain such as high frequency (HF) or low frequency (LF) signals of the recorded signal as set forth more fully below.  For example, ranges for normal LF and HF of the recorded ECG signals can be established for the species of interest” “These normal ranges can then be used for comparison and/or analysis HRV data collected from a subject animal of the selected species for use in the methods set forth herein, e.g., for use in a method of evaluation of stress or fitness evaluation and the like.”).  

Regarding Claim 4, Ross teaches wherein the heart beat interval data set obtained for said the farm animal according to a) are heart beat interval data of a feed-ad-libitum-period (Para 41, “One embodiment of the method for management of stress in a selected group of animals, e.g., a herd or flock, comprises identification of at least one or more sentinel animals from within the herd, establishing a normal R-R interval, LF/HF ratio to show balance between both branches of the autonomic nervous system, or other HRV, data for the sentinel animals and monitoring the sentinel animals for changes in 

Regarding Claim 10 and 11, Ross teaches wherein the farm animal is a dairy cow (Para 33, “One of skill in the art can appreciate that, given the teachings set forth herein, the devices and methods can be readily adapted to include any of a number of selected animal species including, but not limited to, horses, dogs, cats, cows, pigs, chickens, sheep, goats and other domestic livestock or companion animals.”, Dairy cow would just be a breed/species of a cow. )

While no prior art rejections are applied to Claims 5-9 and 12-16, they are not indicated as allowable due to the rejection under 35 U.S.C 101 as discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792